Citation Nr: 0311290	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  00-08652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, 
with right leg manifestations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Regan, Counsel





INTRODUCTION

The veteran served on active duty from August 1978 to January 
1983.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1999 RO decision which denied service 
connection for low back and right leg conditions.  (The file 
shows the veteran is actually claiming service connection for 
a low back disorder, including related manifestations in the 
right leg.)  Beginning in October 2002, the Board developed 
additional evidence in this case, in accordance with the 
authority of 38 C.F.R. § 19.9(a)(2) (2002).  The development 
has been completed.  Although the regulation which permitted 
the Board to develop evidence was recently invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003)), the 
Board has proceeded with a decision in the instant appeal, as 
the result is favorable to the veteran.  


FINDINGS OF FACT

The veteran currently has a low back disorder, with right leg 
manifestations, and such began during his active service.


CONCLUSION OF LAW

A low back disorder, with right leg manifestations, was 
incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for a low back 
disability, with right leg manifestations.  Under the 
circumstances of this case, there has been adequate VA 
compliance with the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

The evidence shows that during the veteran's 1978-1983 active 
duty he was treated for low back symptoms, and the 
impressions included low back strain.  He reportedly was seen 
for VA treatment of low back and right lower extremity 
symptoms within a couple of months after service.  At a post-
service VA examination in 1983, he complained of episodic low 
back and right leg pain since service, and the diagnoses 
included lumbar strain and myositis, with related right lower 
extremity problems.  In 1991, the veteran had a low back 
injury at work, and subsequent studies showed herniated discs 
of the lumbosacral spine.  At a 1999 VA examination, the 
veteran complained of low back pain which radiated to his 
right leg, and the diagnosis was herniated discs of the low 
back as shown on the earlier studies.  

At a May 2003 VA examination, the doctor reviewed the claims 
folder.  Diagnoses included lumbar myositis, clinical right 
L4 radiculopathy, and herniated nucleus pulposis of L5-S1 and 
L4-L5 by CT scan.  The doctor noted the historical evidence, 
and then essentially opined that the veteran's current low 
back condition, with right leg radiculopathy, originated in 
service.  The VA examiner commented that the post-service 
back injury was an aggravation of an already existent 
condition from military days.

After reviewing all the evidence, including the recent VA 
examination opinion which is favorable to the veteran, the 
Board finds that he currently has a low back disorder, with 
right leg manifestations, and such began during his active 
service.  The condition was incurred in service, and service 
connection is warranted.


ORDER

Service connection for a low back disorder, with right leg 
manifestations, is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

